     Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 1 of 24




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A        §
BRAZOS LICENSING AND               §
                                        CIVIL ACTION 6:20-CV-00474-ADA
DEVELOPMENT,                       §
                                        CIVIL ACTION 6:20-CV-00475-ADA
                                   §
                                        CIVIL ACTION 6:20-CV-00476-ADA
     Plaintiff,                    §
                                        CIVIL ACTION 6:20-CV-00479-ADA
                                   §
v.                                 §
                                        PATENT CASE
                                   §
DELL TECHNOLOGIES INC.,            §
DELL INC., AND EMC                 §
                                        JURY TRIAL DEMANDED
CORPORATION,                       §
                                   §
     Defendants.                   §

              PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF




                                    i
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 2 of 24




                                         TABLE OF CONTENTS


I.     U.S. Patent No. 7,212,536 (Case No. 6:20-cv-00474) Claim Terms ...............................1

              1.      “bridge” (Claims 1, 12) ..............................................................................1

              2.      “channel in a connection-based network” (Claims 1, 12) ......................1

              3.      “a forwarding system configured to read a priority of a data
                      frame to be forwarded onto the connection-based network by
                      way of the first one of the ports, identify a service interface
                      which the map indicates corresponds to the read user priority
                      and forward the data frame over the channel in the
                      connection-based network associated with the identified service
                      interface.” (Claim 1) ..................................................................................2

              4.      “means for reading priorities of data frames directed by the
                      bridge to at least a first one of the bridge ports” ....................................4

II.    U.S. Patent No. 7,453,888 (Case No. 6:20-cv-00475) Claim Terms ...............................7

              1.      “stackable trunk port” (Claims 1, 8, 9, 10, 11, 12, 13, 15, 19, 20) ..........7

              2.      “backbone VLAN trunk” (Claims 1, 5, 6, 7, 12, 15, 16, 17, 18,
                      19, 20) ..........................................................................................................7

              3.      “wherein the selection and association of at least one backbone
                      VLAN ID with each one of the corresponding plurality of
                      backbone VLAN trunks is undertaken irrespective of one of an
                      in-use and a stand-by designation of each one of the plurality
                      of backbone VLAN trunks and each one of the plurality of
                      stackable trunk ports” (Claim 1) / “wherein the association of
                      the plurality of backbone VLAN IDs with the backbone VLAN
                      trunk is undertaken irrespective of one of an in-use and a
                      stand-by designation of the backbone VLAN trunk and the at
                      least one stackable trunk port” (Claim 15)..............................................8

III.   U.S. Patent No. 7,565,435 (Case No. 6:20-cv-00476) Claim Terms .............................10

              1.      “setting the IPPC of one of the ports of one of said bridges
                      within the MSTI to a lower IPPC when said port is part of the
                      VLAN member set” (Claims 1, 8, 13) .....................................................10

              2.      “ideally” (Claims 7, 11, 18)......................................................................12

              3.      “processing unit for setting the Internal Port Path Cost (IPPC)
                      of one of the ports of one of said bridges within the MSTI to a

                                                             ii
       Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 3 of 24




                       high IPPC when said port is not part of the VLAN member
                       set” (Claim 8) ............................................................................................13

             4.        “processing unit for setting the IPPC of one of the ports of one
                       of said bridges within the MSTI to a lower IPPC when said
                       port is part of the VLAN member set” (Claim 8) .................................14

             5.        Entirety of claims [9-11, 13-18] ...............................................................15

IV.   U.S. Patent No. 8,402,129 (Case No. 6:20-cv-00479) Claim Terms .............................16

      A.     “rate of change” (claim 3) ...................................................................................16

      B.     “initiating a poll of resources in the nodes of the network by the
             management station in response to reporting from the node or a time
             interval being exceeded” (claim 3)......................................................................18




                                                           iii
            Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 4 of 24




                                             TABLE OF AUTHORITIES

Cases

3M Innovative Properties Co. v. Tredegar Corp.,
  725 F.3d 1315 (Fed. Cir. 2013)................................................................................................... 9

Computer Docking Station Corp. v. Dell, Inc.,
  519 F.3d 1366 (Fed. Cir. 2008)................................................................................................... 9

Cybersettle, Inc. v. National Arbitration Forum, Inc.,
  243 Fed. Appx. 603 (Fed. Cir. 2007) ........................................................................................ 11

Interactive Gift Express, Inc. v. Compuserve Inc.,
   256 F.3d 1323 (Fed.Cir.2001)................................................................................................... 10

MasterMine Software, Inc. v. Microsoft Corporation,
 874 F.3d 1307 (Fed. Cir. 2017)........................................................................................... 15, 16

Panoptis Patent Management, LLC v. Blackberry Ltd.,
  2017 Markman 497571, 2017 WL 497571 (E.D. Tex. 2017)................................................... 14

Power Mosfet Techs., L.L.C. v. Siemens AG,
  378 F.3d 1396 (Fed. Cir. 2004)................................................................................................. 12

Samsung Elecs. Am. v. Prisua Eng’g Corp.,
  948 F.3d 1342 (Fed. Cir. 2020)................................................................................................. 14

Schumer v. Laboratory Computer Systems,
  308 F.3d 1304 (Fed. Cir. 2002)................................................................................................. 15

Skky, Inc. v. Mindgeek, S.A.R.L.
  859 F.3d 1014 (Fed. Cir. 2017)................................................................................................. 13

Sonix Tech. Co. v. Publ’ns Int’l, Ltd.,
  844 F.3d 1370 (Fed. Cir. 2017).......................................................................................... passim

UltimatePointer, L.L.C. v. Nintendo Co.,
  816 F.3d 816 (Fed. Cir. 2016)................................................................................................... 16




                                                                 iv
         Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 5 of 24




I.     U.S. Patent No. 7,212,536 (Case No. 6:20-cv-00474) Claim Terms

               1.     “bridge” (Claims 1, 12)

       WSOU’s Proposed Construction                     Defendants’ Proposed Construction
 Plain and ordinary meaning                         “a network interface device that operates no
                                                    higher than the data link layer”

       This term should get its plain and ordinary meaning. Defendants expressly admit that this

term has a “well-understood meaning to a POSA at the time of the patent.” Resp. Br. at 3. Thus,

no construction is necessary. Further, instead of addressing WSOU’s arguments and the fact that

no construction is necessary since this term is “well-understood,” Defendants resort to casting

completely speculative aspersions against WSOU: “WSOU will doubtless argue that a ‘bridge’

includes devices that no one would consider a bridge in 2001.” Resp. Br. at 4. Ironically, what is

“doubtless” is that Defendants’ straw-man concern is by Defendants’ own words moot since “no

one would consider” it.

       Regardless, Defendants’ proposed construction is vague and confusing. For example, the

phrase “operates no higher than the data link layer” does not appear anywhere in the specification

and includes a limitation (i.e. “no higher”) that is without context. The specification already

provides that “[t]he invention relates to data communication networks which include bridges or

similar data handling devices.” ’536 patent, 1:6-7. In illustrative embodiments, the specification

also provides that “[b]ridge 16 receives packets from a connected LAN segment 12 at local

interface 23 which is connected to a first bridge port 25. Bridge 16 may comprise additional bridge

ports connected to additional local interfaces (not shown) which are associated with different LAN

segments. Bridge 16 also passes data received from other sources (such as other LAN segments)

to LAN segment 12 by way of bridge port 25.” Id., 4:26-33. Defendants’ proposed construction

should be rejected.

               2.     “channel in a connection-based network” (Claims 1, 12)

       WSOU’s Proposed Construction                     Defendants’ Proposed Construction
 Plain and ordinary meaning                         “one of the paths that has been established in a

                                                1
           Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 6 of 24




                                                      network for communications”

          Defendants admit to seeking their erroneous construction to support an argument for non-

infringement. See Resp. Br. at 5. For this reason alone, Defendants’ proposed construction should

be rejected. 1 Regardless, Defendants further acknowledge that their construction is confusing

(Resp. Br. at 7) but only state that Defendants “would not object to modifying its construction to

be ‘a channel that has been established in a network for communications.’” Id. While Defendants

only make their own position more confusing by stating they wouldn’t object to modifying, it is

largely irrelevant given that Defendants have failed to show why a construction is necessary, much

less one of the two constructions Defendants now proposes. The specification itself provides

numerous illustrative examples of a channel in a connection-based network. See e.g. ’536 patent,

Fig. 1 (“FIG. 1 is a schematic diagram of a network having a number of ethernet segments

connected by channels in a connection-based network.” Id., 3:5-7), Fig. 3 (“FIG. 3 illustrates a pair

of segments of a VLAN interconnected by a plurality of channels through a connection-based

network.” Id., 3:10-12). Defendants’ proposed construction is confusing and unnecessary and

should be rejected.

                 3.      “a forwarding system configured to read a priority of a data frame to
                         be forwarded onto the connection-based network by way of the first
                         one of the ports, identify a service interface which the map indicates
                         corresponds to the read user priority and forward the data frame
                         over the channel in the connection-based network associated with the
                         identified service interface.” (Claim 1)

         WSOU’s Proposed Construction                    Defendants’ Proposed Construction
 Plain and ordinary meaning                        This term is subject to 35 U.S.C. § 112, ¶ 6.
                                                   Function: read a priority of a data frame to be
                                                   forwarded onto the connection-based network
                                                   by way of the first one of the ports, identify a
                                                   service interface which the map indicates
                                                   corresponds to the read user priority and
                                                   forward the data frame over the channel in the
                                                   connection-based network associated with the
                                                   identified service interface

1 See   e.g., Dkt. 67, Tr. of December 10, 2020 hearing, at 31:18-25.

                                                  2
         Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 7 of 24




                                                  Structure: Indefinite

       Defendants do not dispute that claim 1 recites “a bridge having a plurality of bridge ports.”

But Defendants argue that because the “bridge” is recited in a limitation before the “forwarding

system,” the forwarding system cannot be the bridge. Resp. Br. at 8-9. But Defendants provide no

support for their position. Here, a person of skill in the art would understand the claim language to

refer to structure, given that the specification expressly recites that “bridge 16 comprises an

ethernet card 20” (’536 patent, 3:54) and that “bridging system 27 is on ethernet card 20” and

“[b]ridging system 27 comprises a plurality of bridge ports by way of which data can be sent and/or

received.” Id., 3:60-62. Further, the specification provides certain exemplary embodiments, for

example, in an “illustrated embodiment”:
               “Bridge 16 receives packets from a connected LAN segment 12 at
               local interface 23 which is connected to a first bridge port 25. Bridge
               16 may comprise additional bridge ports connected to additional
               local interfaces (not shown) which are associated with different
               LAN segments. Bridge 16 also passes data received from other
               sources (such as other LAN segments) to LAN segment 12 by way
               of bridge port 25. Bridge port 25 may implement a set of service
               queues which handle the forwarding of packets having different
               user priorities onto LAN segment 12.” ’536 patent, 4:26-35
               (emphasis added).
       The specification further provides:
               “Certain implementations of the invention comprise computer
               processors which execute software instructions which cause the
               processors to perform a method of the invention. For example,
               bridging system 27 may comprise a computer processor which
               executes software instructions which cause the processor to
               associate specific ones of ports 30 with specific channels on cell
               relay network 14. The invention may also be provided in the form of
               a program product. The program product may comprise any
               medium which carries a set of computer-readable signals
               comprising instructions which, when executed by a computer
               processor, cause the data processor to execute a method of the
               invention.” Id., 8:46-57 (emphasis added).
       As seen above, the specification provides various exemplary embodiments showing that

the forwarding system may be a bridge with a bridge port and a bridging system, or a computer


                                                 3
         Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 8 of 24




processor or a computer-readable medium comprising instructions for a processor (such as those

found in Figure 6, see e.g., Id., 6:15-25). Accordingly, this term is not subject to 35 U.S.C. § 112

¶ 6. Regardless, Defendants fail to prove by clear and convincing evidence this term is indefinite.

Sonix Tech. Co. v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).

               4.      “means for reading priorities of data frames directed by the bridge to
                       at least a first one of the bridge ports”

       WSOU’s Proposed Construction                          Defendants’ Proposed Construction
 Subject to 35 U.S.C. § 112, ¶ 6                         This term is subject to 35 U.S.C. § 112, ¶ 6.
 Function: reading priorities of data frames             Function: reading priorities of data frames
 directed by the bridge to at least a first one of       directed by the bridge to at least a first one of
 the bridge ports                                        the bridge ports

 Structure: bridge, with bridging system and             Structure: Indefinite
 bridge port, and equivalents thereof

 Algorithm (if required): see e.g., 4:26-37,
 5:40-55, 6:4-14, 6:15-42, 7:23-44, 8:21-28,
 Figs. 1, 2, 4, 5A-I, 6, and equivalents thereof.

       The correct corresponding structure is “bridge with bridging system and bridge port,

and equivalents thereof.” This is shown by the specification in exemplary embodiments. For

example:
               “Bridge 16 receives packets from a connected LAN segment 12 at
               local interface 23 which is connected to a first bridge port 25. Bridge
               16 may comprise additional bridge ports connected to additional
               local interfaces (not shown) which are associated with different
               LAN segments. Bridge 16 also passes data received from other
               sources (such as other LAN segments) to LAN segment 12 by way
               of bridge port 25. Bridge port 25 may implement a set of service
               queues which handle the forwarding of packets having different
               user priorities onto LAN segment 12. The service queues may be
               implemented, for example, according to the IEEE 802.1D and
               802.1Q specifications.” ’536 patent, 4:26-37 (emphasis added).

       As another example, the specification describes:

               “Bridging system 27 maintains a mapping between user
               priorities and available channels 15 in cell relay network 14. In
               preferred embodiments, for each of bridge ports 26, a map is
               maintained. The map may comprise, for example, a lookup table

                                                     4
         Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 9 of 24




               accessible to the system which manages the port 26. The map
               associates each of the user priorities in whatever system of user
               priorities is being used with a channel 15 in connection-based
               network 14 which is accessible by way of one of the service
               interfaces 30 associated with the port 26. The map may map between
               user priorities and predetermined connection identifiers for the
               channels. For example, bridging system 27 may contain data which
               associates each of bridge ports 26 with a VPI and data which
               associates each of service interfaces 30 with a VCI, as described
               above. Equivalently, the map may map between user priorities and
               service interfaces 30.” Id., 5:40-55 (emphasis added).

       Additionally, the specification provides:

               “FIG. 6 illustrates a method 100 according to the invention for
               forwarding a priority tagged data frame. A frame is received at block
               102. In blocks 104 and 106 the priority of the frame is determined
               and the frame is forwarded to a bridge port for delivery to a
               destination. Blocks 104 and 106 may occur in either order. In block
               108, the frame is assigned to a channel (or equivalently to a service
               interface associated with an available channel). Assigning the
               frame to a channel may comprise looking up the priority
               determined in block 104 in a map. Then in block 110 the frame
               is forwarded on the channel.”

               “The mapping used by bridging system 27 for a bridge port 26
               will depend upon the number of channels 15 available to the bridge
               port 26 (e.g. to a number of the service interfaces 30 which are
               connected to active channels in network 14). Since the number of
               available connections 15 may vary over time, a scheme comprising
               a plurality of mappings may be provided. As the number of available
               channels 15 changes, different mappings are selected from the
               scheme. For example, where, for a particular bridge port 26 there is
               only a single channel 15 available, the mapping is trivial. All data
               which passes through that bridge port 26 must travel on the single
               available channel. As more channels 15 become available, the
               correspondence between user priorities and channels 15 can be
               remapped so that frames having different user-priorities can be
               sent over different channels 15. The mapping may be stored in
               a lookup table, the lookup table may be updated each time a
               channel is added or dropped.” Id., 6:15-42 (emphasis added).
       Defendants argue that the patent never states how the priority is determined (Resp. Br. at

10), but that is fully explained by the claim language. Specifically, the claim term recites reading

priorities; therefore, all that is required to “determine” a priority as described in the specification


                                                   5
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 10 of 24




is reading what is already there. This is confirmed by the specification expressly providing for an

embodiment for “data which is untagged (i.e. does not include an explicit user priority)” ’536

patent, 7:23-24 (emphasis added).

       Defendants’ further arguments that structure cannot be itself the bridge (Resp. Br. at 11) is

inapposite because Defendants ignore the other components of the correct corresponding structure:

“bridge, with bridging system and bridge port, and equivalents thereof.” Additionally, the

specification recites that the invention may be implemented comprising computer processors

executing software instructions, or with other components that perform the functions illustrated in

the exemplary embodiments, including components which are not structurally equivalent to the

structure disclosed in the specification. Id., 8:46-9:7.

       Accordingly, the corresponding structure is a bridge with bridging system and bridge port,

and equivalents thereof. To the extent an algorithm is required, exemplary algorithms disclosed in

the specification are recited at ’536 patent, 4:26-37, 5:40-55, 6:4-14, 6:15-42, 7:23-44, 8:21-28,

Figs. 1, 2, 4, 5A-I, 6. For example, the specification teaches: “Bridge port 25 may implement a set

of service queues which handle the forwarding of packets having different user priorities onto

LAN segment 12.” Id., 4:33-35. In a further embodiment, a map of user priorities and available

channels, such as a lookup table, is accessible to a bridging system that manages a bridge port. Id.,

5:41-55. In another embodiment, the specification teaches a frame is received, the priority of the

frame is determined, and then the frame is forwarded to a bridge port for delivery. Id., 6:15-25. As

yet another example, the specification teaches that a bridge may permit support for user priorities

to be disabled, and in such an instance, all VLAN traffic may be carried over a single channel per

port. Id., 7:41-44; see also Typhoon Touch Techs., Inc. v. Dell, Inc., 659 F.3d 1376, 1384-86 (Fed.

Cir. 2011) (holding that to satisfy the disclosure requirement of the statute, “the patent need only

disclose sufficient structure for a person of skill in the field to provide an operative software

program for the specified function”). Regardless, Defendants fail to prove by clear and convincing

evidence this term is indefinite. Sonix, 844 F.3d at 1377.



                                                   6
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 11 of 24




II.    U.S. Patent No. 7,453,888 (Case No. 6:20-cv-00475) Claim Terms

               1.      “stackable trunk port” (Claims 1, 8, 9, 10, 11, 12, 13, 15, 19, 20)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          “trunk port supporting the Riverstone solution
                                                     (i.e. the additional extension 802.1Q packet
                                                     header)”

       Defendants’ arguments regarding alleged lexicography in the prosecution history fails

because as Defendants’ own quotation recites, patentee was only discussing what the Riverstone

solution describes, and patentee was merely providing an example of how the prior art differed.

But as the specification points out, there were still deficiencies with the Riverstone solution. See

e.g., ’888 patent, 8:4-9. The claims and specification do not require the specific elements of

Defendants’ construction. Instead, the specification describes a proposed change to an IEEE

standard, and then the specification discloses that developments in the field included at the time a

proposal to use an additional extension 802.1Q packet header (’888 patent, 5:49-55), and the

specification teaches that “[t]he use of the additional packet header provides for a hierarchical

grouping of VLANS referred to as VLAN stacking..” ’888 patent, 5:55-57. Thus, a stackable trunk

port need only support the use of an additional VLAN header. See also, Id., Fig. 2.

               2.      “backbone VLAN trunk” (Claims 1, 5, 6, 7, 12, 15, 16, 17, 18, 19, 20)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          “data transport trunk links defined between
                                                     stackable trunk ports on core routers”

       Defendants’ arguments regarding lexicography in the prosecution history fails as nothing

quoted by Defendants rises to lexicography. There, the patentee generally describes a preferred

embodiment, as shown by patentee providing examples of where the prior art and exemplary

limitations from the claims differ. See Resp. Br., Ex. 7, at 11-13. There is no requirement in the

claims or specification that this term carries requirements such as stackable trunk ports or core

routers. It appears Defendants are attempting to improperly import limitations from an exemplary

embodiment in the specification. See e.g., ’888 patent, 8:61-9:35 (“In accordance with an

                                                 7
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 12 of 24




exemplary embodiment…”) (emphasis added). Neither the specification nor the claims impose any

such limitations upon this term. Instead, the specification describes another exemplary

embodiment describing that a backbone VLAN trunk bridges two managed domains. See Id.,

11:49-51. Further, the claims themselves show that there is no need to construe this term, at least

as to stackable trunk ports, because stackable trunk ports are recited as separate elements that

correspond to a backbone VLAN trunk. See Id. (Claim 1, elements c1 and c2; Claim 15 elements

b1 and b2).

       Moreover, Defendants’ proposed construction should be rejected for being confusing and

being expressly rejected by the specification, at least as to “core routers”:
               “The definition of a core router is somewhat blurred as the data
               transport industry is undergoing a “box consolidation” trend
               wherein even the routers can be logical entities (such as virtual
               routers). The concepts will be described herein making reference to
               distinct access routers (106) and core routers (306) without limiting
               the invention thereto.” Id., 8:52-57 (emphasis added).
       In other words, the specification expressly warns that the phrase “core routers” is vague

and unreliable (“somewhat blurred”), and the specification expressly discloses that the phrase is

not intended to be limiting on the invention in any way. Defendants’ arguments that the

specification’s teachings that the phrase “core router” is “somewhat blurred” suggests that this

term should be held indefinite (Resp. Br. 17) is without merit as the term “core router” doesn’t

appear anywhere in the claims. Defendants beg the question. Furthermore, it is exactly the point
that Defendants’ proposed construction fails because it seeks to include a phrase that the

specification expressly states that the claims (and thus this term) are not limited to.

               3.      “wherein the selection and association of at least one backbone VLAN
                       ID with each one of the corresponding plurality of backbone VLAN
                       trunks is undertaken irrespective of one of an in-use and a stand-by
                       designation of each one of the plurality of backbone VLAN trunks
                       and each one of the plurality of stackable trunk ports” (Claim 1) /
                       “wherein the association of the plurality of backbone VLAN IDs with
                       the backbone VLAN trunk is undertaken irrespective of one of an in-
                       use and a stand-by designation of the backbone VLAN trunk and the



                                                  8
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 13 of 24




                      at least one stackable trunk port” (Claim 15)

   WSOU’s Proposed Construction                     Defendants’ Proposed Construction
 Plain and ordinary meaning                “wherein the provisioning method ignores the
                                           designation of a backbone VLAN trunk as in-use or
                                           stand-by when associating the backbone VLAN ID
                                           with the backbone VLAN trunks (as opposed to,
                                           during association of VLANs with trunks, explicitly
                                           designating physical VLANs associated with a logical
                                           VLAN as in-use and explicitly designating other
                                           physical VLANs associated with the logical VLAN as
                                           back-up)”

       Defendants’ proposed construction (that totally rewrites the claim language) is unclear and

omits entire concepts such as “selection and association” and “stackable trunk ports.” Defendants’

arguments are further unclear. See Resp. Br. at 18-20. Regardless, to the extent it can be

understood, Defendants’ arguments for prosecution history disavowal fails. See Computer

Docking Station Corp. v. Dell, Inc., 519 F.3d 1366, 1375 (Fed. Cir. 2008) (“Prosecution disclaimer

does not apply to an ambiguous disavowal.). “[I]n order for prosecution disclaimer to attach, the

disavowal must be both clear and unmistakable.” 3M Innovative Properties Co. v. Tredegar Corp.,

725 F.3d 1315, 1325 (Fed. Cir. 2013). Here, not only do Defendants fail to make a showing under

the exacting standards of disavowal, the prosecution history itself does not support any disavowal

such that “the claims cannot read on a system that explicitly designates one port as active and

others as backup” (Resp. Br. at 20). For example, the patentee in the cited prosecution history was

distinguishing based on the examiner’s understanding of “irrespective of” with regard to the

backup method disclosed by the prior art and as to backbone VLAN trunks, not ports as Defendants

are contending. See Resp. Br. Ex. 8 at 12. Further, patentee’s example was as to the association of

a backbone VLAN ID to a backbone VLAN trunk, but backbone VLAN trunks “may each already

have a designation of in-use or stand-by.” Id. Thus, while patentee discusses the prior art’s

teachings with regard to VLANs, it is in contrast to the examiner’s understanding of “irrespective

of” and in the context of during association of backbone VLAN IDs with backbone VLAN trunks

and making explicit designations at that time, there is no clear and unmistakable disavowal.


                                                9
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 14 of 24




Furthermore, there is also no clear and unmistakable disclaimer that such that the claims “cannot

include methods that allow one in-use backbone VLAN trunk to be assigned to a particular

backbone VLAN ID.” Resp. Br. at 20. In the prosecution history the patentee merely recites the

disclosure of the prior art, which happened to explicitly designate one of the physical VLANs as

in-use. However, the patentee’s argument had nothing to do with the number “one”; it had to do

with the performance of “explicitly designates” during association. Resp. Br., Ex. 8 at 12.

Moreover, the prior art recited physical VLANs, not backbone VLAN trunks. Id. In sum, to the

extent Defendants arguments can be understood, nothing in the prosecution history rises to the

exacting standards of disavowal in any of the various ways Defendants appear to propose.
III.   U.S. Patent No. 7,565,435 (Case No. 6:20-cv-00476) Claim Terms

               1.      “setting the IPPC of one of the ports of one of said bridges within the
                       MSTI to a lower IPPC when said port is part of the VLAN member
                       set” (Claims 1, 8, 13)

       WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning                          order of steps
                                                     The setting of the IPPC to a lower IPPC must
                                                     occur after the creation and configuration of
                                                     the Multiple Spanning Tree Instances step and
                                                     after the creation of the VLAN member sets
                                                     step

       Defendants seek to limit the order of this term that occurs in Claims 1, 8, and 13 of the

’435 patent. WSOU contends that the language of the claims should be given its plain and ordinary

meaning and that any antecedent basis recited by the claim language will govern any required

order of any of the steps. “Unless the steps of a method actually recite an order, the steps are not

ordinarily construed to require one. However, such a result can ensue when the method steps

implicitly require that they be performed in the order written.” Interactive Gift Express, Inc. v.

Compuserve Inc., 256 F.3d 1323, 1342-43 (Fed.Cir.2001).

       Additionally, while Claim 1 is a method claim, Claims 8 and 13 are system and apparatus

claims, which do not require performance of steps. Defendants’ cited cases from other district


                                                10
          Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 15 of 24




courts at best stand for the non-controversial proposition that if the claim language expressly

requires a certain order, that order may be required in apparatus claims, but that is not the case

here. Regardless, Defendants’ proposal to limit the claim to a specific order of steps is unwarranted

because, at the very least, there is no requirement in the claim language that the so-called “creation

and configuration of the Multiple Spanning Tree Instances step” and the “creation of the VLAN

member sets step” must be completed before the performance of the term at issue (so-called

“setting the IPPC to a lower IPPC”) begins. 2 In other words, nothing prevents the steps from being

performed concurrently. See Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed. Appx.

603 (Fed. Cir. 2007) (nonprecedential) (“We agree with NAF that the comparison and testing steps

logically cannot begin until an offer and a demand are received. But that does not mean that the

‘receiving’ steps must be completed before the comparison and testing steps begin. To the

contrary, the step of calculating the differences between demands and offers can occur

concurrently with the receipt of multiple demands and offers. As each new pair of bids is received,

the bids are compared.”)

          The two “steps” that Defendants contend must be performed first do not have to be

completed before the term at issue is performed. The two “steps” Defendants identify in Claim 1

recite:
                “creating and configuring a plurality of Multiple Spanning Tree
                Instances (MSTIs) whose active topology covers the topology of
                Virtual Local Area Networks (VLANs) being used within the
                computer network;
                creating VLAN member sets and associating each of said VLANs
                with an appropriate one of the MSTIs, each of said VLAN member
                sets indicating the ports in each of the bridges within one of the
                MSTIs to which data traffic destined to members of the associated
                VLAN is being forwarded;” ’435 patent, 9:61-10:3 (emphasis
                added).



2 And  Defendants’ citation to the specification is merely an excerpt from an exemplary
    embodiment, which is confirmed by the specification reciting: “there are shown various
    scenarios that can occur…” ’435 patent, 4:6-6 (emphasis added). Nothing in Defendants’
    cited excerpt is limiting.

                                                 11
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 16 of 24




       As shown by the language of Claim 1, there is nothing in the claim language that prevents

the term at issue from being performed before all of the “plurality” of Multiple Spanning Tree

Instances are created and configured and before all the VLAN member sets are created.

Defendants’ argument regarding the phrase “an appropriate one” also fails because the phrase only

requires a single “appropriate one.” Further confirming that the term at issue does not need to be

performed before all of the “plurality” of Multiple Spanning Tree Instances are created and

configured and before all the VLAN member sets are created.

               2.      “ideally” (Claims 7, 11, 18)

       WSOU’s Proposed Construction                       Defendants’ Proposed Construction
 Plain and ordinary meaning                           Indefinite

        “Ideally” is not a term of degree and is not subjective. For example, claim 6 (from which

claim 7 depends) recites a limitation setting the high IPPC value to be sufficiently high in such a

way that the corresponding ports are among the last ones commanded by a Multiple Spanning Tree

Protocol to start forwarding data traffic after a failure in the computer network. ’435 patent, 10:34-

38. As an example, the specification teaches such a value can be “a value higher than any of the

values used for the IPPCs of ports that are part of the VLAN member set.” Id., 5:16-18. Claim 7

further refines that limitation to recite that the “high IPPC is a value that is ideally between the

highest value allowed by an encoding and the highest IEEE standard recommended value....” Id.,

10:45-49. In other words, instead of just setting the high IPPC value to a value such that the

corresponding ports are the last ones to be commanded by a MSTP to start forwarding data traffic,

set the high IPPC to a value between the highest value allowed by an encoding and the highest

IEEE standard recommended value. 3


3 Moreover, “while interpretations that render some portion of the claim language superfluous
   are disfavored, where neither the plain meaning nor the patent itself commands a difference
   in scope between two terms, they may be construed identically.” Power Mosfet Techs., L.L.C.
   v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004). In Power Mosfet, the Federal Circuit
   held that “the addition of the term ‘directly’ to an existing requirement of physical contact
   imposes no additional restrictions on the phrase.” Id.

                                                 12
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 17 of 24




               3.      “processing unit for setting the Internal Port Path Cost (IPPC) of one
                       of the ports of one of said bridges within the MSTI to a high IPPC
                       when said port is not part of the VLAN member set” (Claim 8)

 WSOU’s Proposed Construction                      Defendants’ Proposed Construction
 Plain and ordinary meaning             This term is subject to 35 U.S.C. § 112, ¶ 6.
                                        Function: read a priority of a data frame to be forwarded
                                        onto the connection-based network by way of the first
                                        one of the ports, identify a service interface which the
                                        map indicates corresponds to the read user priority and
                                        forward the data frame over the channel in the
                                        connection-based network associated with the identified
                                        service interface

                                        Structure: Indefinite

       The question whether the term “processing unit” invokes section 112, paragraph 6, depends

on whether persons skilled in the art would understand the claim language to refer to structure,

assessed in light of the presumption that flows from the drafter’s choice not to employ the word

“means.” Skky, Inc. v. Mindgeek, S.A.R.L. 859 F.3d 1014, 1019 (Fed. Cir. 2017) (“To determine

whether a claim recites sufficient structure, ‘it is sufficient if the claim term is used in common

parlance or by persons of skill in the pertinent art to designate structure, even if the term covers a

broad class of structures and even if the term identifies the structures by their function.’”).

       Here, a person of skill in the art would understand the claim language to refer to structure,

where the specification provides certain exemplary embodiments that recite “the processing units

108 in bridges A, B, C and D are used to set the IPPC of any port P1, P2 and P3 of any bridge A,

B, C and D within one MSTI to a HiIPPC value if that port is not part of the VLAN member set.”

’435 patent, 7:57-61 (emphasis added), Fig. 1. Moreover, the specification also states that “it can

be readily appreciated by those skilled in the art that the present invention provides a method for

fully- or semi-automatically configuring IPPCs of ports in the bridges of a computer network and

in fully- or semi-automatically creating as many new MSTIs as necessary to ensure proper VLAN

connectivity.” Id., 8:4-9. Accordingly, as the specification shows, the “processing unit” in this

term is processor (108) within a bridge device. See e.g., Samsung Elecs. Am. v. Prisua Eng’g Corp.,


                                                  13
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 18 of 24




948 F.3d 1342, 1353 (Fed. Cir. 2020) (holding that a ‘digital processing unit’ is not subject to §

112, ¶ 6, because the term ‘clearly serves as a stand-in for a ‘general purpose computer’ or a

‘central processing unit,’ each of which would be understood as a reference to structure); Panoptis

Patent Management, LLC v. Blackberry Ltd., 2017 Markman 497571, 2017 WL 497571, *18-*19

(E.D. Tex. 2017) (Finding that the term “processor” refers to a recognized class of structures).

       Defendants’ complaints about looking to the specification is misplaced. The specification

demonstrates that a person of skill in the art would understand “processing unit” to be processor

108 in the bridge device. Thus, there is no application of 112, ¶ 6. Finally, if this term is deemed

to be subject to 112, ¶ 6, then the corresponding structure is processor (108), and, to the extent an

algorithm is necessary, it is recited in the claim language and in the above recited portions of the

specification. Regardless, Defendants fail to prove by clear and convincing evidence this term is

indefinite. Sonix, 844 F.3d at 1377.

               4.      “processing unit for setting the IPPC of one of the ports of one of said
                       bridges within the MSTI to a lower IPPC when said port is part of the
                       VLAN member set” (Claim 8)

 WSOU’s Proposed Construction                     Defendants’ Proposed Construction
 Plain and ordinary meaning             This term is subject to 35 U.S.C. § 112, ¶ 6.
                                        Function: read a priority of a data frame to be forwarded
                                        onto the connection-based network by way of the first
                                        one of the ports, identify a service interface which the
                                        map indicates corresponds to the read user priority and
                                        forward the data frame over the channel in the
                                        connection-based network associated with the identified
                                        service interface

                                        Structure: Indefinite

       The presumption against applying 112, ¶ 6 here is not overcome for similar reasons as

discussed for the “processing unit” term immediately above. More specifically, here, a person of

skill in the art would understand the claim language to refer to structure, where the specification

for example, recites “the processing units 108 in bridges A, B, C and D are used to set the IPPC

of any port P1, P2 and P3 of any bridge A, B, C and D within one MSTI to a LoIPPC value if that

                                                 14
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 19 of 24




port is part of the VLAN member set.” ’435 patent, 7:63-67 (emphasis added). Moreover, the

specification also states that “it can be readily appreciated by those skilled in the art that the present

invention provides a method for fully- or semi-automatically configuring IPPCs of ports in the

bridges of a computer network and in fully- or semi-automatically creating as many new MSTIs

as necessary to ensure proper VLAN connectivity.” Id., 8:4-9. Accordingly, as the specification

shows, the “processing unit” in this term is processor (108) within a bridge device. See e.g., Prisua

Eng'g Corp., 948 F.3d at 1354. Finally, if this term is deemed to be subject to 112, ¶ 6, then the

corresponding structure is processor (108), and, to the extent an algorithm is necessary, it is recited

in the claim language and in the above recited portions of the specification. Regardless, Defendants

fail to prove by clear and convincing evidence this term is indefinite. Sonix, 844 F.3d at 1377.

                5.      Entirety of claims [9-11, 13-18]

        WSOU’s Proposed Construction                        Defendants’ Proposed Construction
 Plain and ordinary meaning                             Indefinite

        WSOU disagrees that Defendants can group together the entirety of each of the nine claims

as a single issue. See Schumer v. Laboratory Computer Systems, 308 F.3d 1304, 1316 (Fed. Cir.

2002) (“When determining the validity of the claims of a patent, each claim must be separately

considered”). 4 WSOU objects to Defendants’ treatment of the nine claims in groups as improper.

Id. Regardless, Defendants’ arguments fail. For Claims 9, 16, 10, 17, 11, and 18, each of the

elements cited by Defendants merely claim the system possesses the recited structure capable of

performing the recited functions. See e.g., MasterMine Software, Inc. v. Microsoft Corporation,

874 F.3d 1307, 1313-16 (Fed. Cir. 2017) (holding that “the claims at issue here merely claim that

the system ‘possess[es] the recited structure [which is] capable of performing the recited

functions’” and holding that “[t]hough claim 8 includes active verbs—presents, receives, and


4 Defendants are incorrect that WSOU treated this as “one term” (Resp. Br. at 31, n.18). This
    “term” was selected by Defendants, and the spreadsheet submitted to the Court merely
    memorializes Defendants’ selections. Regardless, this issue isn’t something a party can
    waive. As a matter of law, each claim must be separately considered.

                                                   15
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 20 of 24




generates—these verbs represent permissible functional language used to describe

capabilities of the "reporting module.”) (emphasis added); UltimatePointer, L.L.C. v. Nintendo

Co., 816 F.3d 816, 827-28 (Fed. Cir. 2016) (holding that the claims were unlike those in IPXL

Holdings and Katz because they “make clear that the ‘generating data’ limitation reflects the

capability of that structure rather than the activities of the user,” and “do not reflect an attempt to

claim both an apparatus and a method, but instead claim an apparatus with particular

capabilities.”). For claims 13 and 15, the limitation of claim 15 (and all of claim 13 for that matter)

again recite permissible functional language used to describe the capabilities of the system.

Mastermine, 874, F.35 at 1315-16. The same is true for Defendants’ arguments as to claim 14.

Defendants argue that “the claims here cannot be properly described as system capabilities” (Resp.

Br. at 32), but Defendants provide no authority or analysis, and certainly not by clear and

convincing evidence. Sonix, 844 F.3d at 1377.

IV.    U.S. Patent No. 8,402,129 (Case No. 6:20-cv-00479) Claim Terms

       A.      “rate of change” (claim 3)

       WSOU’s Proposed Construction                      Defendant’s Proposed Construction
 Plain and ordinary meaning                         Plain and ordinary meaning; not an instantaneous
                                                    value measured at a fixed point in time

       Dell engages in a flawed claim construction approach: first proposing an unduly narrow
construction under the guise of “plain and ordinary meaning” and then misreading the intrinsic

record as allegedly supporting its construction.

       First, the term “rate of change” is a fundamental concept that would be readily understood

by a POSITA. 5 A POSITA would understand that any variable can have a rate of change. Using

the car example as Dell did (Resp. at 37 n.22), the rate of change of the variable distance is speed.



5 Tellingly, despite doing so for other terms (Resp. at 3, 5 (citing Exs. 1-3 & 5)), Dell provides no
support in the technical literature for its construction that carves out “instantaneous value measured
at a fixed point in time” from the plain and ordinary meaning. The Court can readily infer from
Dell’s silence that there is no such support exists.

                                                   16
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 21 of 24




One way to calculate speed is to measure the distance at two points and divide by the time it took

to cover that distance. For instance, consider a car traveling on a road from a mile marker 0 to mile

marker 60 in the span of one hour. The car’s speed (or rate of change) is 60 miles per hour, which

is calculated by subtracting the difference in distance and dividing by the time period, i.e., (60

miles – 0 miles) / 1 hour. If speed is measured at even hour increments, one does not have to divide

by the time period; the “per hour” is assumed in the calculation. As an alternative to this

calculation, a driver could determine speed using various instruments and/or methodologies such

as a speedometer, GPS, or radar gun. 6

       Second, the portions of the intrinsic evidence that Dell cites merely show one way of

calculating rate of change. But just as with the car example, disclosing one way to calculate rate

of change does not define “rate of change” itself. For instance, the ‘129 describes one way to

calculate rate of change where the monitored variable is x(t) where x is the variable that varies

over time, t. ’129 patent at 4:18-22. Consistent with the car example above, the ‘129 patent

describes calculating rate of change by subtracting two sequential values of x(t). Id. at FIG. 4. Just

as in the car example where the increments are one hour, there is no need to divide by the time

increment because the time increments are regular intervals. The rate of change is thus described

as “xi(t) – xi(t-1),” which equates to rate of change of x per one time increment. See id. at FIG. 4;
6:16-21. While the ’129 patent describes this calculation as one way to calculate rate of change, it

does not state that “rate of change” is limited to or defined by this calculation. See generally id. A

POSITA would understand that rate of change could be calculated using different methods and

instruments (similar to the car speed example above). In particular, claim 3 recites “monitoring

usage of the resource in a node to determine when a rate of change of the usage exceeds a first

predetermined threshold.” Notably, the claim does not recite monitoring a variable and then

calculating rate of change based on change of that variable. Rather, the claim merely recites more



6 In its car example, Dell refers to “rate of change” of speed. Resp. at 37 n.22. The rate of change
of speed is acceleration. Both speed and acceleration are rates of change.

                                                 17
          Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 22 of 24




broadly to “monitoring usage of the resource” to determine when “rate of change of the usage

exceeds.” Thus, there is no requirement that a variable itself be monitored or that the rate of change

be calculated based on the monitoring of that variable. Thus, both the claims and specification

support rejecting Dell’s construction.

         Third, the prosecution history also supports that “rate of change” is not limited to the

particular method of calculating “rate of change.” See Br. at 36. Dell attempts to fault WSOU for

not identifying the following sentence in the prosecution history with respect to Mandal: “A rate

is clearly measured using a time interval, or some other interval by which rate may be measured.”

Id. at 36 (citing Ex. 16 at 11) (emphasis added). But this sentence merely explains how rate of

change “may be measured.” It does not define what “rate of change” is or disavow any scope of

the plain and ordinary meaning of “rate of change.” Just because “rate of change” may be measured

a particular way does not define the term “rate of change” itself.

         B.     “initiating a poll of resources in the nodes of the network by the management
                station in response to reporting from the node or a time interval being
                exceeded” (claim 3)

         WSOU’s Proposed Construction                   Defendant’s Proposed Construction
    Plain and ordinary meaning                     Both of these events trigger a poll

         The parties’ positions on this term merely reflect that the plain and ordinary meaning

should apply and that no construction is necessary. In particular, as WSOU noted, the syntax of

the claim language itself makes the plain and ordinary meaning clear:

         The syntax of the claim requires that the management station must be capable of
         initiating a poll in response to both “reporting from the node” and “a time interval
         being exceeded.” But the management station only “initat[es] a poll” when one of
         the two events are met—“reporting from the node or a time interval being
         exceeded.”
Br. at 38-39. Dell agrees with both statements. Resp. at 38 (“Defendants agree …”); id. at

(“Defendants agree, so this is a non-issue”). 7 Thus, because the syntax is clear (as evidenced by


7   Dell wrongly suggests that WSOU should have responded to Dell’s email regarding this term.


                                                 18
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 23 of 24




the parties’ agreement), there is no need to deviate from the plain and ordinary meaning, and no

further construction is necessary.

       Dell has largely walked away from its above-listed construction. It now concedes that the

inclusion of “trigger” in its construction can be replaced with “initiate” to track the claim language.

Resp. at 38 n.25. Dell now proposes that “management station” be construed as “a management

station that is capable of initiating a poll in response to both reporting from the node and a time

interval being exceeded.” Id. at 39. But Dell’s new modified proposal merely rephrases the

wording of the actual claim language. There is no need to do so where, as here, the plain and

ordinary meaning of the claim language is clear on its face.




See Resp. at 39 (citing Ex. 19). Dell’s email only addressed the first sentence in the block quote
above from WSOU’s Brief and did not take a position with respect to the second sentence. See id.
Because Dell’s email did not resolve all of the disputes and left an issue unresolved, WSOU did
not agree to Dell’s proposal and determined that the issue was best addressed in this Reply.

                                                  19
        Case 6:20-cv-00474-ADA Document 87 Filed 03/31/21 Page 24 of 24




Dated: March 31, 2021                        Respectfully submitted,

                                     By:     /s/ Ryan Loveless
                                             James L. Etheridge
                                             Texas Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas Bar No. 24036997
                                             Brett A. Mangrum
                                             Texas Bar No. 24065671
                                             Travis L. Richins
                                             Texas Bar No. 24061296
                                             Jeffrey Huang
                                             Brian M. Koide
                                             Etheridge Law Group, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, TX 76092
                                             Tel.: (817) 470-7249
                                             Fax: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Brett@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com
                                             Jhuang@EtheridgeLaw.com
                                             Brian@EtheridgeLaw.com

                                             Mark D. Siegmund
                                             State Bar No. 24117055
                                             mark@waltfairpllc.com
                                             Law Firm of Walt, Fair PLLC.
                                             1508 North Valley Mills Drive
                                             Waco, Texas 76710
                                             Telephone: (254) 772-6400
                                             Facsimile: (254) 772-6432

                                             Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing instrument was served or delivered electronically

via the U.S. District Court [LIVE]- Document Filing System to all counsel of record on March 31,

2021.

                                             /s/ Ryan Loveless
                                             Ryan Loveless


                                               20
